C. D. Ponce. Infracción Ley de Automóviles.
Por cuanto el acusado fué convicto por infringir el ar-tículo 12, apartados (a), (d) y (3), de la ley para reglamen-tar vehículos de motor, aprobada en 13 de abril de 1916.
Por cuanto si bien el apelante señala como primer mo-tivo de error que la denuncia contiene una indebida acumu-lación de delitos, es lo cierto que solamente se bace en el alegato una mera referencia al mismo, sin discutir sus mé-ritos y sin que se baga mención de casos o jurisprudencia aplicable.
Por cuanto el segundo y último error se contrae a1 la apreciación de la prueba, y de un examen de la misma apa-rece ésta ser contradictoria, resolviendo la corte el con-flicto en contra del acusado, sin que se demuestre que se baya cometido error fundamental ni que la corte en tal apreciación baya sido movida por pasión, prejuicio o par-cialidad.
Por tanto, se confirma la sentencia apelada.